DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/411,390 filed on 05/14/2019 in which claims 1-20 have been originally presented for prosecution in a first action on the merits.
Quayle Action
This application is in condition for allowance except for the following formal                                                                                  matters:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter
Response to Amendment
Acknowledgement is made of preliminary amendment filed on 12/04/2020(2) in which claims 1,5, 10, 13-14, and 19 are indicated as currently amended while claims 11-12, and 20 have been canceled. By this amendment, claims 1-10,13-19 are now pending in the application.
The preliminary amendment are objected to as the amendment of 12/04/2020(2) have not been marked-up and it is not clear what are the changes made from the claims originally filed on 05/14/2019 other than claims 11-12, and 20 that have been canceled. See comparison chart below.
Claims originally filed on 05/14/2019
Claims of preliminary amendment filed on 12/04/2020(2)
used to acquire insulation parameter values of the plurality of battery packs; the MBMU is used to interact with at least one external device according to the reported data and the insulation parameter values of the plurality of battery packs.
1.(Currently Amended) A battery management system, which is applied to an energy storage power station, wherein the energy storage power station comprises a plurality of battery packs electrically connected, each of the plurality of battery pack comprises a plurality of battery units electrically connected, and the battery management system comprises: a plurality of cell supervision circuit CSC groups corresponding to the plurality of battery packs respectively, wherein CSCs in each CSC group are connected to battery units in each battery pack respectively, and each CSC is configured to acquire battery cell state data; a plurality of slave battery management units SBMU corresponding to the plurality of CSC groups respectively, wherein each of the plurality of SBMUs is connected to each CSC in one CSC group respectively, and the plurality of SBMUs are configured to control the plurality of battery packs based at least on the battery cell state data and generate  a master battery management unit MBMU; and an insulation monitoring module IMM; wherein the MBMU is connected to each SBMU and the IMM; the IMM is further connected to the plurality of battery packs and is configured to sample voltage values of the plurality of battery packs and calculate insulation resistance values of the plurality of battery packs according to the voltage values; the MBMU is configured to interact with at least one device external to the battery management system according to the reported data, the MBMU is further configured to analyze the insulation resistance values of the plurality of battery packs to obtain an insulation detection result of the plurality of battery packs, and further configured to perform an measure on the external device when the insulation detection result is that there is an insulation fault; wherein the measure corresponds to the insulation fault.
each of low voltage sides of the battery management system and each of high voltage sides where the battery packs locate are connected via a high voltage isolation unit respectively, and the low voltage sides comprise at least a low voltage circuit in the CSC and a low voltage circuit in the IMM.
5. (Currently Amended) The battery management system according to claim 1, wherein each CSC and each battery unit are isolated by a high voltage isolation unit, the IMM and the battery pack are isolated by a high voltage isolation unit, and the SBMU and the battery pack are isolated by a high voltage isolation unit.
10. The battery management system according to claim 1, wherein the SBMU is further connected to the battery packs, and is used to acquire working current of the battery packs and calculate remaining power of the battery packs according to the working current; the reported data of the battery packs comprise at least the remaining power of the battery packs.
10. (Currently Amended) The battery management system according to claim 1, wherein the SBMU is further connected to the battery packs, and is configured to acquire working current of the battery packs and calculate remaining power of the battery packs according to the working current; the reported data of the battery packs comprise at least the remaining power of the battery packs.
13. The battery management system according to claim 1, wherein the IMM is used to acquire insulation parameter values of 
configured to acquire 

the MBMU is further configured to analyze the insulation resistance values of the plurality of battery packs to obtain an insulation detection result of the plurality of battery packs, and further configured to perform an measure on the external device when the insulation detection result is that there is an insulation fault; wherein the measure corresponds to the insulation fault.
used to acquire working current of the battery packs and calculate remaining power of the battery packs according to the working current; the reported data of the battery packs comprise at least the remaining power of the battery packs.
19. (Currently Amended) The energy storage power station according to claim 14, wherein the SBMU is further connected to the battery packs, and is configured to acquire working current of the battery packs and calculate remaining power of the battery packs according to the working current; the reported data of the battery packs comprise at least the remaining power of the battery packs.


Note: All the bold section between the two columns are indication in the difference between the claims. Applicant is requested to point out the amendments and shows markups and strike through from the  05/14/2019 to the 12/04/2020(2).
Claim Objections
Claims 1 and 14 are objected to: In claim 14, the underlined limitations of, “…the MBMU is further configured to analyze the insulation resistance values of the plurality of battery packs to obtain an insulation detection result of the plurality of battery packs, and further configured to perform an measure on the external device when the insulation detection result is that there is an insulation fault;” should and would read for examination purpose --…the MBMU is further configured to analyze the insulation resistance values of the plurality of battery packs to obtain an insulation detection result of the plurality of battery packs, and further configured to a measure on the external device when the insulation detection result is that there is an insulation fault; --
In claims 1 and 14, (line 5) the limitations of, “a plurality of cell supervision circuit CSC groups corresponding to the plurality of battery packs respectively” should read for examination purpose --a plurality of cell supervision circuit (CSC) groups corresponding to the plurality of battery packs respectively –
In claims 1 and 14, (line 8) the limitations of, “a plurality of slave battery management units SBMU corresponding to the plurality of CSC groups respectively” should and would read for examination purpose -- a plurality of slave battery management units (SBMU) corresponding to the plurality of CSC groups respectively--.
In claims 1 and 14, (lines 13-14) the limitations of, “a master battery management unit MBMU; and an insulation monitoring module IMM” should and would read for examination purpose -- a master battery management unit (MBMU); and an insulation monitoring module (IMM)--.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2019, 06/21/2019, and  12/04/2020 have been considered by the examiner and put on record. Initialed copies are attached herewith.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Allowable Subject Matter
Claims 1-10,13-19 would be allowable subjected to correcting all the informalities presented in this office action.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest in the claimed combination, the IMM is further connected to the plurality of battery packs and is configured to sample voltage values of the plurality of battery packs and calculate insulation resistance values of the plurality of battery packs according to the voltage values; the MBMU is configured to interact with at least one device external to the battery management system according to the reported data, the MBMU is further configured to analyze the insulation resistance values of the plurality of battery packs to obtain an insulation detection result of the plurality of battery packs, and further configured to perform a measure on the external device when the insulation detection result is that there is an insulation fault; wherein the measure corresponds to the insulation fault.
The closest prior are of record are Sun et al., (Sun) US 2017/0256825 and Beutelschiess et al., (Ref 2) USPAT 6,864,688. 
Regarding claims 1 and 14: Sun discloses(see at least ¶[0017]-[0022]) and shows in Figs. 1-6: A battery management system(100), which is applied to an energy storage power station(intended use), wherein the energy storage power station comprises a plurality of battery packs(102_1 …102_N) electrically connected(see Figs. 1-3), each of the plurality of battery pack comprises a plurality of battery units(B1…Bk)(see Fig. 3) electrically connected, and the battery management system(100) comprises: a plurality of cell supervision circuit (CSC) groups(202_1…202_N)(see Fig. 2) corresponding to the plurality of battery packs(102-1…102-N) respectively, wherein CSCs in each CSC group are connected to battery units in each battery (see Fig. 1), and each CSC is configured to acquire battery cell state data(V,T); a plurality of slave battery management units (SBMU)(104_1…104_N)(see Fig. 1) corresponding to the plurality of CSC groups(202-1…202-N)(see Fig. 2) respectively, wherein each of the plurality of SBMUs(104_1…104_N)(see Fig. 1) is connected to each CSC in one CSC group respectively, and the plurality of SBMUs are configured to control the plurality of battery packs(102_1 …102_N)  based at least on the battery cell state data(V, T) and generate reported data of the plurality of battery packs(102-1…102-N); a master battery management unit MBMU(108); 
Sun does not expressly teach the  following limitations:
and an insulation monitoring module IMM; wherein the MBMU is connected to each SBMU and the IMM; the IMM is further connected to the plurality of battery packs and is configured to sample voltage values of the plurality of battery packs and calculate insulation resistance values of the plurality of battery packs according to the voltage values; the MBMU is configured to interact with at least one device external to the battery management system according to the reported data, the MBMU is further configured to analyze the insulation resistance values of the plurality of battery packs to obtain an insulation detection result of the plurality of battery packs, and further configured to perform an measure on the external device when the insulation detection result is that there is an insulation fault; wherein the measure corresponds to the insulation fault. 
Ref 2 teaches factual evidence of, an insulation monitoring module IMM(17,18); wherein the MBMU(15) is connected to each SBMU and the IMM(17,18)
However the combination of Sun and Ref 2 fails to teach or reasonably suggest, among other patentable features:
wherein the MBMU is connected to each SBMU and the IMM; the IMM is further connected to the plurality of battery packs and is configured to sample voltage values of the plurality of battery packs and calculate insulation resistance values of the plurality of battery packs according to the voltage values; the MBMU is configured to interact with at least one device external to the battery management system according to the reported data, the MBMU is further configured to analyze the insulation resistance values of the plurality of battery packs to obtain an insulation detection result of the plurality of battery packs, and further configured to perform an measure on the external device when the insulation detection result is that there is an insulation fault; wherein the measure corresponds to the insulation fault.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 8, 2021